UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21652 Fiduciary/Claymore MLP Opportunity Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices)(Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: November 30 Date of reporting period: June 1, 2013 – August 31, 2013 Item 1.Schedule of Investments. Attached hereto. FMO Fiduciary/Claymore MLP Opportunity Fund Portfolio of Investments August 31, 2013 (unaudited) Number of Shares Description Value Long-Term Investments - 160.7% Master Limited Partnerships - 159.5% Coal - 3.4% Alliance Holdings GP, LP $ 13,358,592 Alliance Resource Partners, LP Oxford Resource Partners, LP(a) Diversified Infrastructure - 41.5% Enbridge Energy Partners, LP(a) Energy Transfer Equity, LP(a) Energy Transfer Partners, LP(a) Enterprise Products Partners, LP(a) Kinder Morgan Energy Partners, LP(a) Kinder Morgan Management, LLC(a) (b) (c) Gathering & Processing - 30.2% Access Midstream Partners, LP Atlas Pipeline Partners, LP Crestwood Midstream Partners, LP Crosstex Energy, LP DCP Midstream Partners, LP(a) MarkWest Energy Partners, LP(a) QEP Midstream Partners, LP(g) Southcross Energy Partners, LP Targa Resources Partners, LP(a) Western Gas Equity Partners, LP Western Gas Partners, LP(a) Marine Transportation - 4.7% Golar LNG Partners, LP (Marshall Islands) KNOT Offshore Partners, LP (Marshall Islands) Teekay Offshore Partners, LP (Marshall Islands)(a) Midstream Natural Gas - 24.4% EQT Midstream Partners, LP Inergy Midstream, LP(a) Inergy, LP(a) ONEOK Partners, LP(a) Tallgrass Energy Partners, LP Williams Partners, LP(a) Midstream Oil - 40.7% Buckeye Partners, LP Buckeye Partners, LP, Class B(b) (c) (d) (e) (f) Delek Logistics Partners, LP Genesis Energy, LP(a) Magellan Midstream Partners, LP(a) Oiltanking Partners, LP Plains All American Pipeline, LP(a) Rose Rock Midstream, LP Tesoro Logistics, LP World Point Terminals, LP(g) Natural Gas Pipelines & Storage - 8.0% Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, LP(a) TC PipeLines, LP(a) Other Master Limited Partnerships - 1.3% Exterran Partners, LP Upstream - 5.3% EV Energy Partners, LP(a) Total Master Limited Partnerships - 159.5% (Cost $568,198,080) Common Stock - 1.2% Diversified Infrastructure - 1.2% Kinder Morgan, Inc.(a) (Cost $7,647,839) Principal Amount Description Value Term Loans - 0.0%* Clearwater Subordinated Note NR(b) (d) (e) (f) (h) (Cost $489,214) Total Investments - 160.7% (Cost $576,335,133) Liabilities in excess of Other Assets - (29.7%) Borrowings - (31.0% of Net Assets or 19.3% of Total Investments) Net Assets- 100.0% $ 690,424,638 LLC - Limited Liability Company LP - Limited Partnership * Represents less than 0.1% of net assets. (a) All or a portion of these securities have been physically segregated as collateral for borrowings outstanding.As of August 31, 2013, the total amount segregated was $494,148,050. (b) Non-income producing security. (c) While non-income producing, security makes regular in-kind distributions (d) Illiquid security. (e) Security is restricted and may be resold only in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, restricted securities aggregate market value amounted to $44,626,605 or 6.5% of net assets. (f) Security is valued based on observable and/or unobservable inputs in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $44,626,605 which represents 6.5% of net assets applicable to common shares. (g) Represents a new issue security. Security has not made an initial distribution to shareholders. (h) Company has filed for protection in federal bankruptcy court. See previously submitted notes to financial statements for the period ended May 31, 2013 % of Long-Term Sector Investments Diversified Infrastructure 26.6% Midstream Oil 25.3% Gathering & Processing 18.8% Midstream Natural Gas 15.2% Natural Gas Pipelines & Storage 5.0% Upstream 3.3% Marine Transportation 2.9% Coal 2.1% Other Master Limited Partnerships 0.8% Subject to Change Daily. At August 31, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Readily marketable securities listed on an exchange are valued at the last reported sale price on the primary exchange or in the principal over the counter (“OTC”) market on which they are traded. Readily marketable securities traded on an exchange or OTC for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Debt securities are valued by independent pricing services or dealers using the last available bid price for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. Short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 equity securities using various observable market inputs as described above. Money market funds are valued at net asset value. The Fund values Level 2 derivatives using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and interest rate fluctuations. The fair value estimates for the Level 3 securities are determined in accordance with the Fund's valuation procedures. The valuation process involved for Level 3 measurements for the Fund is completed on a daily basis and is designed to subject the Level 3 valuations to an appropriate level of oversight and review. For Level 3 securities, the Fund utilizes a pricing committee (the "Pricing Committee"), which is comprised of employees of Guggenheim Funds Investment Advisors, LLC ("GFIA" or the "Investment Adviser") or its affliates responsible for implementing the valuation procedures established by the Fund. Investment professionals from FAMCO MLP (the "Sub-Adviser")prepare preliminary valuations based on their evaluation of financial data, company specific developments, market valuations of comparable companies, market information and other factors. These preliminary valuations are reviewed by the Pricing Committee with subsequent deliberations until an appropriate price is determined for the Level 3 security. The valuation technique and significant inputs used in determining the value of the holding categorized as Level 3 in the fair value hierarchy is based on a cash flow model of the royalties on coal produced. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective as of the beginning of the period. The following table represents the Fund's investments carriedby caption and by level within the fair value hierarchy as of August 31, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Master Limited Partnerships: Coal $ $
